Order, Supreme Court, New York County (Marcy Friedman, J.), entered August 16, 2002, which denied petitioner’s application pursuant to CPLR 7502 (c) for an injunction in aid of arbitration, unanimously affirmed, without costs.
Contrary to petitioner’s argument, the criteria for provisional relief set forth in CPLR articles 62 and 63 are not relaxed when such relief is sought in aid of arbitration pursuant to CPLR 7502 (c) (see Matter of Cullman Ventures [Conk], 252 AD2d 222, 230 [1998]; New York City Off-Track Betting Corp. v New York Racing Assn., 250 AD2d 437 [1998]; Koob v IDS Fin. Servs., 213 AD2d 26, 32 [1995]; and see SG Cowen Sec. Corp. v Messih, 224 F3d 79, 83 [2000]). Applying those criteria, it is plain that petitioner’s application for an injunction was properly denied, since, inter alia, petitioner failed to demonstrate that he is likely to prevail on the merits of the dispute that is to be arbitrated. Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.